IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                             Assigned On Brief December 13, 2005

    STATE OF TENNESSEE, ex rel., DANA MONIQUE SMITH v. JOHN
                       NEWTON FORD

                   Direct Appeal from the Juvenile Court for Shelby County
                            No. G2848 Harold W. Home, Judge



                      No. W2005-00564-COA-R3-CV - Filed March 17, 2006


The trial court awarded Petitioner child support for one child in accordance with the child support
guidelines. Respondent appeals, asserting the trial court erred by failing to deviate from the child
support guidelines. We affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Edward M. Bearman, Memphis, Tennessee, for the appellant, John Newton Ford.

Paul G. Summers, Attorney General and Reporter and Warren Jasper, Assistant Attorney General,
for the appellee, State of Tennessee.

                                      MEMORANDUM OPINION1


      The only issue on appeal in this case is whether the trial court erred by not deviating from
the child support guidelines to set the child support obligation for one child of
Respondent/Appellant John Newton Ford (Mr. Ford) at $1000 per month rather than the guideline
amount of $1411 per month from June 1999 to November 2002 and $1900 per month from

       1
           RULE 10. M EM ORANDUM OPINION

                This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion would have
       no precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM OPINION”, shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
November 2002 forward. Mr. Ford’s argument on appeal, as we perceive it, is that, because he
voluntarily pays $1000 per month in child support for each of his five children born to two mothers,
it is inequitable to require him to pay $1900 per month in support of a sixth child born to a third
mother. He asserts that the award of $1900 per month to one child where he voluntarily pays $1000
per month in support of the five older children works an inequity among the children.

        Although we applaud Mr. Ford’s payment of support to his five children notwithstanding the
absence of a court order requiring him to do so, we cannot say the trial court abused its discretion
in refusing to deviate downwards from the child support guidelines in order to assure the sixth child
receives no more support than her older half-siblings. Of course, Mr. Ford is at liberty to increase
the amount he voluntarily pays in support of the five older children in order to balance the equities.

      Judgment of the trial court is affirmed. Costs of this appeal are taxed to the Appellant, John
Newton Ford, and to his surety, for which execution may issue if necessary.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -2-